          Case 3:19-cv-00710 Document 226 Filed 07/02/21 Page 1 of 1 PageID #: 11836

                                    Courtroom Minute Entry
Room: Huntington                                 Case No.: 3:19-cv-00710                         Type: Civil
Caption: Jonathan R. et al v. Justice et al      Judge: Cheryl A. Eifert

Started: 7/2/2021 1:29:31 PM
Ends:    7/2/2021 2:27:15 PM Length: 00:57:45

Judge: Cheryl A. Eifert
Courtroom Deputy: Heidi Liebegott Guerra
Law Clerk: Tessa Adkins
Plaintiffs' Counsel: Marcia Lowry; Allison Mahoney; Aarti Iyer; Brian Ooten; J. Alex Meade; Richard Walters; Tavi Unger
Defense Counsel: Phillip Peisch; Julie Siegenberg; Steven Compton

1:29:36 PM      TELEPHONIC CONFERENCE
1:30:07 PM      Judicial Assistant: Laura Tatman
1:30:14 PM      Called case, noted appearances of counsel
1:32:28 PM      Parties discussed stay of case and class certification
1:53:29 PM      Parties discussed discovery redactions
2:09:52 PM      Parties discussed discovery requests
2:17:00 PM      Parties discussed document requests
2:27:07 PM      Judge: Cheryl A. Eifert
2:27:08 PM      Hearing Adjourned
